Citation Nr: 0924351	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

When this case was most recently before the Board in May 
2008, it was remanded for further action by the originating 
agency.  It has since returned to the Board for further 
appellate action.  

The Board also notes that in June 2004, the Veteran's 
representative submitted medical evidence concerning the 
Veteran's psychiatric status.  Unfortunately, this 
information was not associated with the claims folder until 
February 2009.  The Veteran has been granted service 
connection for posttraumatic stress disorder.  The rating for 
the Veteran's posttraumatic stress disorder is not at issue 
in this appeal.  Since the new evidence relates to the 
Veteran's psychiatric status, the issue of entitlement to an 
increased rating for posttraumatic stress disorder is 
referred to the RO for appropriate action.


FINDING OF FACT

A low back disability was not caused or permanently worsened 
by service-connected disability.


CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in February 2003, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for low back disability until January 2007, after 
the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's low back 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability on a secondary basis.  
In particular, he contends that his low back disability stems 
from his service-connected right leg disability and left knee 
disability.

The Veteran's service treatment records do not contain any 
reference with regard to a low back condition.  There were no 
abnormalities with regard to his spine or back listed on his 
service separation examination report.  An examination 
shortly following service in April 1970 reveals that the 
Veteran had residual shrapnel disabilities of the left knee 
and right leg, but does not discuss these disabilities in 
relation to a low back disability.

Post-service VA outpatient treatment records from 2003 
through 2007 indicate that the Veteran complained of and was 
treated for a low back pain condition.

A Disabled American Veteran's (DAV) Physician's Questionnaire 
from February 2003 reflects that the physician had not 
treated the Veteran for his spinal condition but had treated 
the Veteran for left knee pain.  In the questionnaire, she 
responded affirmatively to the question: 

In your medical opinion is the 
veteran's Spinal condition related 
to his military service and or his 
service connected conditions aka 
right leg condition and left knee 
disability?

She was also asked to provide the reasons and bases for the 
opinion.  She stated, "Pt has h/o shrapnel wound to left 
knee in 1969 in Vietnam."  She did not otherwise support her 
opinion.

The Veteran was afforded a VA examination in June 2003 in 
response to his claim.  A physical examination of the 
Veteran's back revealed decreased range of motion with 
painful motion in all direction.  The examiner diagnosed the 
Veteran with mechanical low back syndrome.  He opined that 
the Veteran's back pain is not likely related to service.  He 
noted that the onset of pain was quite recent, and in his 
opinion it is at least as likely as not that the condition 
related more to the Veteran's job as a tractor-trailer driver 
than to an old shrapnel injury.  

The June 2003 examiner also provided a June 2007 addendum 
after reviewing the Veteran's claims file.  He stated that it 
is not at least likely as not that the Veteran's mechanical 
low back pain syndrome is service connected.  In November 
2008 addendum, he indicated that in his opinion, the 
Veteran's low back disability was also not chronically 
worsened by the service-connected shell fragment wound 
residuals and/or left knee meniscal tear.

The Board acknowledges that the medical evidence of record 
contains competing opinions with respect to whether the 
Veteran's low back disability is related to his service-
connected left knee and right leg disabilities.  While the 
physician who completed the DAV questionnaire linked the 
Veteran low back pain to his service-connected disabilities, 
the VA examiner found that the Veteran's low back disability 
was not caused by or chronically worsened by these service-
connected disabilities.  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the opinion of the VA examiner 
to be more probative.  In so finding, the Board notes that 
the VA examiner's ultimate opinion was rendered following a 
thorough examination of the Veteran and a review of the 
claims folders.  In addition, the VA examiner provided some 
support for his opinion.  

On the other hand, there is no indication that the physician 
who completed the DAV questionnaire reviewed the claims 
folders or examined the Veteran's back.  She specifically 
indicated that she had not treated the Veteran for his spinal 
condition.  The only reason or basis provided for her opinion 
was that the Veteran had a history of sustaining a shrapnel 
wound of his left knee in 1969.  Thus, while her opinion is 
competent evidence of a nexus between the Veteran's back 
disability and service-connected disability, it is of little 
probative value and clearly less probative than the VA 
examiner's opinion.

The Board has also considered the Veteran's statements, but 
whether his low back disability was caused or permanently 
worsened by service-connected disability is a medical 
question that the Veteran is not competent to answer.  See  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's low back disability on a 
secondary basis.  In reaching this decision, the Board has 
determined that the benefit-of-the-doubt rule is not 
applicable to the claim because the preponderance of the 
evidence is against the claim.





ORDER

Entitlement to service connection for a low back disability 
on a secondary basis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


